DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s response, in “Applicant Arguments/Remarks Made” with the reply “Response to Election / Restriction Filed” filed on 04/28/2022, see " In response to this restriction requirement, Applicant elects, without traverse, Group I, encompassed by claims 1-13, for further prosecution in this patent application” (remarks page 2), have been fully considered and are appreciated. The restriction requirement is still deemed proper. However, it seems that claim 20 is dependent upon claim 1 rather than claim 14. In order to correct this matter, the following is put forth:.   
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claim 1-13 and 20 drawn to an electroluminescent display device, classified in CPC H01L29/7833.
Claims 14-19, drawn to an electroluminescent display device, the conductive structure, classified in CPC H01L29/6656.
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the subcombination as disclosed in claim 14 has the same combination of claim 1, such as: a first pixel including a first sub pixel configured to emit first colored light, a second sub pixel configured to emit second colored light, and a third sub pixel configured to emit third colored light; a first electrode in the first sub pixel; an emission layer on the first electrode; a second electrode on the emission layer; and a first charge blocking layer. The subcombination as disclosed in claim 14, further includes a third sub pixel configured to emit third colored light; a first electrode in each of the first sub pixel, the second sub pixel, and the third sub pixel; an emission layer on the first electrode; a second electrode on the emission layer; and 57a charge blocking layer including a first charge blocking layer provided in an area overlapped with a boundary area between the first sub pixel of the first pixel and the first sub pixel of the second pixel, a second charge blocking layer provided in an area overlapped with a boundary area between the second sub pixel of the first pixel and the second sub pixel of the second pixel, and a third charge blocking layer provided in an area overlapped with a boundary area between the third sub pixel of the first pixel and the third sub pixel of the second pixel, which are not required by combination as claimed in claim 1 for patentability;. Moreover, the subcombination as claimed in claim 14 has utility by itself or in other combinations, for example, a third sub pixel configured to emit third colored light; a first electrode in each of the first sub pixel, the second sub pixel, and the third sub pixel; an emission layer on the first electrode; a second electrode on the emission layer; and 57a charge blocking layer including a first charge blocking layer provided in an area overlapped with a boundary area between the first sub pixel of the first pixel and the first sub pixel of the second pixel, a second charge blocking layer provided in an area overlapped with a boundary area between the second sub pixel of the first pixel and the second sub pixel of the second pixel, and a third charge blocking layer provided in an area overlapped with a boundary area between the third sub pixel of the first pixel and the third sub pixel of the second pixel may be used in complex devices for increased device functionality.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), as such, restriction for examination purposes as indicated is proper.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
In view of the relative complexity of the restriction/election requirement notelephone call was made to applicant.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is (313) 446-6582.  The examiner can normally be reached on Mon to Thursday 8:30 A.M -5:00 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898